Head, Presiding Justice.
The exceptions are to an order sustaining a demurrer and am oral motion to strike the defendant’s answer and to a judgment in an action upon a *431contract for the payment of alimony. The action is not an alimony case within the provisions of the Constitution, Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). Hayes v. Hayes, 191 Ga. 237 (11 SE2d 764). A different result can not be reached because there appear in the record certified to this court 17 pages pertaining to other litigation between' the parties, which were not made a part of the record in the action upon the contract. The Court of Appeals, and not this court, has jurisdiction of the writ of error.
Submitted November 13, 1961
Decided November 13, 1961.
Jean E. Johnson, Sr., for plaintiff in error.
Pittman ■& Croioe, contra.

Transferred to the Court of Appeals.


All the Justices concur.